Citation Nr: 1146008	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2004, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's claims for service connection for PTSD and a bilateral foot disorder.  

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder. 

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in February 2011, a transcript of which is of record.  At that hearing, the Veteran submitted additional documentary evidence along with a written waiver for its initial consideration by the RO.  

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's bilateral pes planus was noted on service entrance examination and underwent an increase in severity beyond normal progression while the Veteran served on active duty.  


CONCLUSION OF LAW

Bilateral pes planus preexisted service and was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition herein reached with respect to the claim for service connection for bilateral pes planus, the need for a discussion of the VA's compliance with its duties to notify and assist as to that matter is obviated.  

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  Id.  


The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that one will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the Government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains. Id.  (recognizing that the government's failure to rebut the soundness presumption means that he veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27   (1993).  The government's "burden of proof is a formidable one," Kinnaman, supra, and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258   (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and- unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) .  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In the case at hand, the existence of pes planus, otherwise referred to as flat feet, was clinically noted on the occasion of an enlistment medical examination in July 2001.  To that extent, no presumption of soundness at service entrance with respect to the Veteran's pes planus is raised in this instance.  

At the time of the above-noted service entrance medical evaluation, the Veteran's noted pes planus, though bilateral in nature, was found by the service department examiner to be only mild in degree and otherwise not productive of any impairment in terms of assigned physical profile.  Following the Veteran's entrance onto active duty and during his participation in basic training, he sought medical assistance in September 2001 for complaints of painful feet, with clinical examination at that time demonstrating markedly flat feet for which arch supports were prescribed.  A three-day period in which the Veteran was relieved of at least a portion of his duties was also ordered.  Subsequently compiled service treatment records appear to be incomplete based on the number of available records for the remaining three years of service; nevertheless, VA outpatient treatment records compiled after service separation confirm the presence of pes planus, beginning in 2006, with clinical examination in 2007 showing severe, fixed bilateral pes planus.  

In all, the inservice progression of the Veteran's preexisting pes planus from that of mild to marked is indicative of an increase in severity beyond expected normal progression of such disorder.  That progression is confirmed by postservice medical data to have been permanent.  On that basis, and with resolution of reasonable doubt in the Veteran's favor, the Board determines that the Veteran's preexisting bilateral pes planus was aggravated by service and, as such, a grant of service connection therefor is in order.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. § 3.306.  


ORDER

Service connection for bilateral pes planus is granted.  


REMAND

The Veteran alleges that he has PTSD and/or a depressive disorder as a result of harrowing experiences he had while serving in Kuwait and Iraq, to include one incident occurring in April or May 2003 in which his camp was subject to a mortar attack and he was in fear of his life.  A fellow soldier he reports sustained a shrapnel injury in that attack.  Other potential stressors leading to PTSD are noted to include enemy attacks on convoys in which the Veteran was participating in Kuwait and Iraq, one or more ambushes, and his assignment to collect and dispose of human remains of Iraqi soldiers killed in action or others.  

Available service treatment records, which appear to be incomplete, do not document any pertinent complaints, findings, or diagnoses.  Postservice medical data identify diagnoses of a major depressive disorder, cannabis abuse, and rule out PTSD.  Also presented are statements from various lay affiants in which they attest to observed emotional and behavioral changes of the Veteran in comparing his status prior to service and after his separation from service.  


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) (2011).  During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  This change became effective on July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.... 

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3).  

The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case in that the alleged stressors entail fear of hostile military or terrorist activity, but VA has not to date considered the claim at hand under the recent regulatory change.  Remand is thus required to effectuate that consideration, to include the conduct of a VA psychological or psychiatric examination and solicitation of a medical opinion.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Ensure complete compliance with the VA's duties to notify and assist the Veteran with respect to his expanded claim for service connection for any acquired psychiatric disorder, including but not limited to PTSD.  

2.  Obtain for inclusion in the claims folder a complete set of service treatment records relating to all periods of active duty served by the Veteran and utilize all available secondary sources for information relating to medical care received in service and claimed inservice stressors leading to the onset of the claimed psychiatric disorder, inclusive of PTSD.  Efforts to obtain these and any other Federal records requested below must continue until the AMC formally determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined by means of a written determination, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

3.  Thereafter, obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder, including all of those compiled at the Oakland Park Clinic, since renamed the Broward County VA Outpatient Clinic or Sunrise Clinic, since the date of the Veteran's separation from service in August 2004 to the present.  

4.  Thereafter, afford the Veteran a VA psychiatric or psychological examination in order to ascertain the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  It must also be determined whether any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to any such stressor.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete psychiatric/psychological history, mental status evaluation, and all necessary diagnostic testing.  All pertinent diagnoses should be set forth.  

The examiner should then offer an opinion addressing the following questions: 

a)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to address the question of whether it is at least as likely as not (50 percent or greater degree of probability) that any of the claimed stressors leading to PTSD, if PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity during active duty? 

b)  If there is shown to be present any other acquired psychiatric disorder, other than PTSD, is it at least as likely as not (50 percent or greater degree of probability) that any such disorder originated in service or is otherwise attributable to the Veteran's period of military service or any event thereof?  In the event that diagnosed entity is a psychosis, is it at least as likely as not (50 percent or greater degree of probability) that any psychosis was manifested during the one-year period immediately following the Veteran's discharge from service in August 2004, and, if so, how and to what degree?

The phrase as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.  

5.  Lastly, readjudicate the claim for service connection for any acquired psychiatric disorder, including PTSD, and if any benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case, and provide an appropriate amount of time in which they may respond.  Thereafter, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


